t c summary opinion united_states tax_court keith a brettin petitioner v commissioner of internal revenue respondent docket no 12652-02s filed date roy michael roush for petitioner angela j kennedy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in keith a brettin's federal_income_tax of dollar_figure after concessions the issue for decision is whether petitioner is entitled to a dependency_exemption deduction with respect to a child from his former marriage the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in knox indiana background petitioner was divorced from mrs debra brettin mrs brettin during the brettins had one child during their marriage keith brettin ii who was born on date in their settlement agreement agreement which was to be incorporated into their final decree of divorce mrs brettin was granted sole custody of their child with petitioner having visitation rights the agreement also stated that petitioner would be entitled to claim state and federal dependency_exemption 1petitioner concedes that his proper filing_status is single not head_of_household additionally if the court holds that petitioner is not entitled to claim the dependency_exemption deduction for his son petitioner concedes that he is not entitled to claim the child_tax_credit if the court holds that petitioner is entitled to claim the dependency_exemption deduction for his son respondent concedes that petitioner is entitled to claim the child_tax_credit deductions for their son and required mrs brettin to sign a form_8332 release of claim to exemption for child of divorced or separated parents annually the agreement did not contain the child's name or the social_security_number of either petitioner or mrs brettin petitioner timely filed a form_1040 u s individual_income_tax_return for on that return he claimed a dependency_exemption deduction for his son mrs brettin did not sign a form_8332 or a statement conforming to the substance of form_8332 and petitioner did not attach such documentation to his form_1040 when petitioner attempted to electronically file his tax_return for he was notified that respondent had received two or more federal individual income_tax returns using the same social_security_number to claim a tax_benefit in a notice_of_deficiency dated date respondent disallowed the dependency_exemption deduction and the child_tax_credit petitioner claimed discussion the commissioner's determinations in a notice_of_deficiency are presumed correct and generally taxpayers bear the burden of 2in the original draft of the agreement petitioner and mrs brettin had agreed that mrs brettin would sign forms for all future years that language was changed to on a yearly basis proving that the commissioner's determination of income_tax deficiencies is incorrect rule a 290_us_111 under sec_7491 the burden_of_proof with respect to factual issues relevant to ascertaining the tax_liability of the taxpayer may shift to the commissioner in certain circumstances 116_tc_438 the issues in this case are questions of law and the court decides the issues without regard to the burden_of_proof there is no dispute that petitioner's child is a dependent as defined in sec_152 and the child received during the year at issue over half of his support from his parents the issue here is which parent is entitled to the dependency_exemption deduction where the parents are divorced and a child is in the custody of one or both parents for more than one-half of the calendar_year sec_152 allows the dependency_exemption deduction to the custodial_parent sec_1_152-4 income_tax regs provides generally that the custodial_parent is determined by the most recent decree of divorce in effect between the parties in this case there is no dispute that mrs brettin was the custodial_parent for their son the noncustodial_parent however is allowed a dependency_exemption deduction under sec_152 if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's income_tax return for the taxable_year petitioner acknowledges that he never obtained from mrs brettin a completed form_8332 however petitioner contends that their agreement is a written declaration that is substantially the equivalent of a form_8332 the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the exemption may be released for a single year for a number of specified years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date form_8332 requires a taxpayer to agree not to claim a dependency_exemption and to furnish the name of the child for whom exemption claims are released the years for which the claims are released the signature of the custodial_parent the social_security_number of the custodial_parent the date of the custodial parent's signature and the name and the social_security_number of the parent claiming the exemption 114_tc_184 the agreement between petitioner and mrs brettin does not contain their son's name or the social_security_number of either parent most importantly it does not contain the signature of mrs brettin signifying her agreement not to claim their son as a dependent see id pincite she apparently did claim him as a dependent on her return for see white v commissioner tcmemo_1996_438 the agreement fails to qualify as a written declaration that conforms to the substance of form_8332 because petitioner the noncustodial_parent did not meet the requirements of the federal_income_tax statute he simply does not come within the exception provided for in sec_152 accordingly the court holds that petitioner is not entitled to a dependency_exemption deduction for his son for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
